Russell, J.
1. The reviewing court will not attempt to pass upon the credibility of witnesses in a prosecution for keeping intoxicating liquors on hand.
2. In a prosecution for keeping intoxicating liquors for sale in violation of a municipal ordinance, the mayor is authorized to credit one witness rather than any number of witnesses who may contradict his testimony, and notwithstanding any efforts to impeach him.
3. There was evidence sufficient to authorize the conviction of the accused in the municipal court, and the judge of the superior court did not abuse his discretion in refusing to sanction the writ of certiorari.

Judgment affirmed.